Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 12 April 2021.

DETAILED ACTION
Claim Status
Claims 1-2, 15-31 and 33 are pending.  Claims 3-14, 16-30, 32, and 34-38 are canceled.  Claims 1, 2, 15, 17, 19, 20, 22, 23, 25-31, and 33 are amended.  Claims 1-2, 15-31 and 33 are under current examination.
Priority
This application claims benefit as a 371 of PCT/US18/17383 (filed 02/08/2018) which claims benefit of 62/455,999 (filed 02/07/2017) .  The instant application has been granted the benefit date, 7 February 2017, from the application 62/455,999.  
RESPONSE TO ARGUMENTS
35 USC § 103
Due to the applicant’s claim amendments requiring “IL15 superagonist,” the examiner withdraws all the previous prior art rejections.  Weiner et al. (US2016/0030536) does not teach a method requiring IL-15 superagonist.
NEW GROUNDS OF REJECTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Weiner & Kim1
Claims 1-2, 15, 17, 19, 22-24, 26-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US2016/0030536) in view of Kim et al. (Oncotarget. 2016 Mar 29;7(13):16130-45. doi: 10.18632/oncotarget.7470.) [hereinafter known as Kim1].
This application contains two independent claims which are very similar, having active method steps (1), (2), and (3) in common:

    PNG
    media_image1.png
    362
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    199
    603
    media_image3.png
    Greyscale

vaccine comprising (a) a nucleic acid encoding…MAGEA4…NY-ESO-1…hTERT……[or] one or more antigens selected from PSA, PSMA,” (claims 1-2).  Weiner et al. teach the “vaccine of claim 1, further comprising an immune checkpoint inhibitor” (claim 7).  Weiner et al. teach the method uses an immune checkpoint inhibitor that can be anti-PD1 antibody or anti-PDL1 antibody (claim 16).Weiner et al. teach the “vaccine of claim 1, further comprising an adjuvant…, wherein the adjuvant is IL-12, IL-15, IL-28 or RANTES” (claims 10-11).  Weiner et al. teach combination therapies wherein the “combination can be in a single formulation” (parag. 0474-0475).  Weiner et al. teach that the vaccine can be delivered via subcutaneous administration (parag. 0484).  Weiner et al. teach that the vaccine can be delivered in a viral particle, particularly adenovirus.  Weiner et al. teach that the nucleic acid vaccine can be in a “replication defective adenovirus type 5 (Ad5) vector” (parag. 0427).
Therefore, Weiner teach a nucleic acid vaccination method comprising a combination of a nucleic acid encoding a cancer antigen, a cytokine and a checkpoint inhibitor in a single formulation.  Accordingly, Weiner teaches all the active method steps of claims 1 and 27, except use of IL-15 superagonist.
However, Kim1 teach that the combination of IL-15 superagonist with anti-PD1 antibodies mediates anti-tumor activity (title, and entire document).


    PNG
    media_image4.png
    180
    570
    media_image4.png
    Greyscale

Regarding the limitations of claims 15 and 28-31, Weiner et al. teach “[i]n other embodiments, the induced or elicited immune response can reduce or inhibit one or more immune suppression factors that promote growth of the tumor or cancer expressing the antigen, for example, but not limited to, factors that down regulate MHC presentation, factors that up regulate antigen-specific regulatory T cells (Tregs),” (parag. 0025), thereby suggesting administering a drug that reduces production of Tregs .  Additionally, Weiner et al. teach administering a chemokine (parag. 0067).  The background of Weiner et al. (parag. 0004), the background section indicates that combination therapies of cancer vaccines with chemotherapy and radiation therapy. Therefore, the limitations of claims 28-31 are suggested by Weiner.
Regarding claims 26 and 33, the vaccine is administered in at the same site within 1-5 days and 1-21 days, respectively, Weiner et al. teach “[t]he vaccine can be administered every 1, 2, 3, 4, 5, 6, 7, …18, 19, 20, 22, 23, 24…or 31 days” (parag. 0460). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer with a 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of treating cancers comprising a combination of nucleic acids encoding cancer antigens, immune stimulatory cytokines, checkpoint inhibitors; checkpoint inhibitor is anti-PD1 antibodies; immune stimulatory cytokine is IL-15; combination of IL-15 superagonist with anti-PD1 antibody for cancer therapy) are taught by Weiner or Kim1 and further they are taught in various combinations and are shown to be immunogenic or used as vaccines or cancer immunotherapies.  It would be therefore predictably obvious to use a combination of these elements in a cancer immunotherapy vaccine.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Weiner et al. and Kim1 because the molecular biology required to assemble the nucleic acid vectors was practiced prior to the instant application and administering vaccine components together by subcutaneous administration are practiced regularly by medical scientists.
Therefore the method as taught by Weiner et al. and Kim1 would have been prima facie obvious over the method of the instant application.

Weiner, Kim1 & Gabitzsch 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US2016/0030536) in view of Kim et al. (Oncotarget. 2016 Mar 29;7(13):16130-45. doi: 10.18632/oncotarget.7470.) as applied to claim 1 and further in view of  Gabitzsch et al. (Cancer Immunol Immunother (2010) 59:1131–1135).  
Claim 25 is directed to the method of claim 1, wherein the viral particle is an adenovirus type 5 virus with an E2b deletion.
As described above, Weiner in view of Kim1 suggest a combination cancer vaccine therapy that administers a checkpoint inhibitor (e.g., anti-PD1 antibody), an immune stimulatory cytokine (e.g., IL15 superagonist), and a vector encoding a cancer antigen.  Additionally, Weiner suggests that the vector could be a replication defective adenovirus type 5 virus.
Weiner does not specify that the replication defective adenovirus type 5 virus could be an adenovirus type 5 virus with an E2b deletion.
However, Gabitzsch et al. a replication defective adenovirus type 5 virus with a E2b deletion can be used in cancer vaccines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer with a combination vaccine comprising a nucleic acid encoding a cancer antigen, a cytokine, and a checkpoint inhibitor, wherein the vector encoding the cancer antigen is adenovirus type 5 virus with a E2b deletion.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Weiner et al. and Kim1 and Gabitzsch because the molecular biology required to assemble the nucleic acid vectors was practiced prior to the instant application and administering vaccine components together by subcutaneous administration are practiced regularly by medical scientists.
Therefore the method as taught by Weiner et al. in view of Kim1 in view of Gabitzsch  et al. would have been prima facie obvious over the method of the instant application.

Weiner, Kim1 & Kim2 
Claims 15-18 and 20-21 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US2016/0030536) in view of Kim et al. (Oncotarget. 2016 Mar 29;7(13):16130-45. doi: 10.18632/oncotarget.7470.) [herein after known as .  
Claim 16 and 18 are directed to the method of claim 1, further comprising administering 5-fluorourocil (PDE5 inhibitor).
As described above, Weiner and Kim 1 suggest a combination cancer vaccine therapy that administers a checkpoint inhibitor (e.g., anti-PD1 antibody), an immune stimulatory cytokine (e.g., IL15 superagonist), and a vector encoding a cancer antigen.  
Weiner does not specify administering 5-fluorocil as a combination therapy with the vaccine therapy. 
Claims 17-18 are directed to the method of claim 1, further comprising low-dose, metronomic administration cyclophosphamide can enhance effect of tumor vaccines by decreasing Tregs and increasing number of tumor-specific IFN-γ secreting T cells.
Kim2. teach, “Oral administration of metronomic cyclophosphamide regimen selectively depletes CD4+CD25+ Tregs… that low dose cyclophosphamide potentiates the antitumor effect of immunization…increases number of tumor-specific IFN-γ secreting T cells”  (page 522).
Weiner et al. does not teach low dose, metronomic administration of cyclophosphamide can enhance effect of tumor vaccines by decreasing Tregs and increasing number of tumor-specific IFN-γ secreting T cells.
However, Kim2 teach “chemotherapeutic agents, which can activate the immune system, can be used to enhance the efficacy of cancer immunotherapy” and indicate that 5-fluorouricil (5-FU) is an example of such chemotherapeutic agents (page 521, 1st full paragraph).  Additionally, Kim2 teach that 5-fluorouricil can be used as an antitumor 
Claims 20-21 are directed to the method of claim 1, further comprising adoptive immune cell therapy.
Kim2 teach “were completely regressed by a treatment protocol consisting of four complementary components, including timed treatments of CTX preconditioning, adoptive transfer of tumor-specific CD8+ T cells, viral vector-based vaccinations, and administration of CpG-containing adjuvants” (page 529), thereby suggesting the limitations of claim 20-21 which require that in addition to the method of treating cancer comprising administering a nucleic acid encoding a cancer antigen, a cytokine, and a checkpoint inhibitor, a practitioner would practice adoptive immune cells therapy with  an immune competent cell like a T cell.
The combination therapies listed in claims 28-31 are provided in Kim2 and Weiner.  Combination therapies are obvious based on MPEP 2144.06. In addition, MPEP 2144.06 indicates that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer with a combination of 5-FU, a nucleic acid encoding a cancer antigen, a cytokine (e.g., IL15 superagonist), and a checkpoint inhibitor (e.g., anti-PD1 antibody).  It would have been 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (nucleic acids encoding cancer antigens, cytokine (e.g., IL15 superagonist), and a checkpoint inhibitor (e.g., anti-PD1 antibody); 5-FU as chemotherapy; low-dose, metronomic administration of chemotherapeutic drugs; adoptive immune therapy) are taught by Weiner or Kim1 or Kim2 and further they are taught in various combinations and are shown to be immunogenic or used as vaccines.  It would be therefore predictably obvious to use a combination of these elements in a cancer vaccine immunotherapy method.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Weiner and Kim 1 and Kim2 because administering 
Therefore the method as taught by Weiner in view of Kim1 in view of Kim2 would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633